DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 10/27/2021, Applicant amended claims 1, cancelled claims 2, 9, 14-20, and added new claims 21-29.  This amendment is acknowledged and entered.  Claims 1, 3-8, 10-13, and 21-29 are pending.
Applicant’s arguments, see pages 9-10, filed 10/27/2021, with respect to claims 1, 3-8, 10-13, and 21-29 have been fully considered and are persuasive.  The 102/103 rejections of claims 1, 3-8, 10-13 have therefore been withdrawn in light of the amendments. 
Allowable Subject Matter
Claims 1, 3-8, 10-13, and 21-29 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the references cited page for publications that are noted for containing similar subject matter as the applicant. For example, Popov (20110056467), Trpkovski (10,184,749), Kempf (9,513,080), Terzo (8,387,604) all teach similar crossbows having bowstring guides formed on or extending from the barrel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711